Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT of 2002 In connection with the amended Annual Report on Form 10-K/A of Priced In Corp. (the “Company”) for the fiscal year ended September 30, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ken-Muen Le, Principal Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. The Annual Report on Form 10-K/A for the year ended September 30, 2013, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such AnnualReport on Form 10-K/A for the year ended September 30, 2013, fairly presents, in all material respects, the financial condition and results of operations of the Company. PRICED IN CORP. Date:June 20, 2014 /s/Ken-Muen Le Ken-Muen Le President, Chief Executive Officer andChief Financial Officer (Principal Executive Officer andPrincipal Financial Officer)
